DETAILED ACTION
Response to Amendment
Claims 5, 7, 12, 14, and 19 have been canceled. Claims 1-4, 6, 8-11, 13, 15-18, and 20 are pending.
Response to Arguments
Applicant’s arguments filed 07/26/2022 have been fully considered.
Regarding the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US20160105772A1) in view of Granbery et al. (US20160019526A1), Applicant’s arguments are moot. In view of the amendment and after further search and consideration, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Granbery under new grounds of rejection as discussed below.
As to any argument not specifically addressed, they are the same as those discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US20160105772A1) in view of Granbery et al. (US20160019526A1).
Regarding claim 1, Cohen discloses a system monitoring and identifying real-time indicators and patterns to predict occurrence of real-time events, the system comprising (para [0030, 0065] shows monitoring of the presence, movement or activity of the user in real-time; para [0033] shows the platform 103 may further predict variation in proximity, movement, activity or perceived interest of the user; para [0035] shows the movement pattern of the user may be compared to the desired or expected pattern by the event host or content provider to determine if the behavior of the user correlates): 
at least one network communication interface (para [0074] shows communication interface 517 may be a local area network (LAN) card); 
at least one non-transitory storage device (para [0077]); and 
at least one processing device coupled to the at least one non-transitory storage device and the at least one network communication interface, wherein the at least one processing device is configured to (para [0074]):
continuously gather and monitor real-time data from one or more monitoring devices associated with an entity (para [0030, 0065] shows monitoring of the presence, movement or activity of the user in real-time); 
wherein the one or more monitoring devices comprise one or more sensors, one or more biosensors, one or more visual devices, and one or more wearable devices (para [0013] shows a transmitter may be contained within a wristband to be worn by a user; para [0014] shows a sensing device is the user's mobile device; para [0017] shows the sensing devices 104 may have integrated sensors; para [0026] shows the identity of the user may be determined based on biometric authentication means, for example, facial image data, iris data, voice data or other user characteristic data. This data may then be processed by the presence platform 103 for identifying a match with the user);
identify that at least one user device is within a predetermined distance (para [0023] shows when the sensing device 104 detects the beacon signal, it uses the strength of the signal to determine whether the proximity condition of the transmitting object is met); 
continuously monitor the at least one user device in real-time (para [0065] shows the persistent monitoring results may also be presented dynamically to the event host for enabling real-time adjustments to be made; para [0067] shows as the user navigates about, the transmitter may also provide status information periodically to the presence platform 103 directly for indicating a movement, presence, transactional occurrence, or other activity of the user during the event); 
identify one or more patterns based on continuously monitoring the at least one user device and the real-time data from the one or more monitoring devices, via an artificial intelligence engine (para [0067] shows as the user navigates about, the transmitter may also provide status information periodically to the presence platform 103 directly for indicating a movement, presence, transactional occurrence, or other activity of the user during the event; para [0033] shows the presence platform 103 may further predict variation in proximity, movement, activity or perceived interest of the user; para [0035] shows the criteria may correspond to a desired movement pattern of the user about an event location. The movement pattern of the user may be determined based on the analysis of changing timestamp information, proximity information and location information associated with the presence signals transmitted by the transmitting object 101. The movement pattern may then be compared to the desired or expected pattern by the event host or content provider to determine if the behavior of the user correlates, e.g. via an artificial intelligence engine),
wherein the one or more patterns are associated with type of movements of entity users and the at least one user, type of clothing, type of activity, and type of biosensing signals from the entity users and the at least one user (para [0061] shows a camera system 407 captures an image of the user's face; para [0030] shows monitoring of the presence, movement or activity of the user; para [0035] shows the movement pattern of the user may be determined based on the analysis of changing timestamp information, proximity information and location information associated with the presence signals transmitted by the transmitting object 101); 
determine occurrence of a potential [predicted] real-time event based on the one or more patterns (para [0033] shows the presence platform 103 may further predict variation in proximity, movement, activity or perceived interest of the user; para [0064] shows the presence platform 103 tracks the movement, transactions and any other activities of the user corresponding to the checkout area); and 
in response to identifying the occurrence of the potential real-time event, create a temporary communication network to capture outgoing communications [notification messages] and incoming communications [transaction information] from a location of the entity associated with the potential real-time event (para [0063] shows the presence platform 103 is able to determine that the user has a tendency to purchase items 403 in bulk every time they visit the store. Based on this, the content 417 retrieved and subsequently caused to be rendered to the display device 415 as the user 401 proceeds down the aisle is a coupon for a 20% discount on purchase items 403. The response of the user 401 to the advertisement content rendered via display device 419 is also monitored by the presence platform 103; para [0067] shows the beacon device 403 may also send notification messages to the presence platform 103 for indicating the current activity of the user, including when the user is at the checkout area; para [0068] shows where the user makes a purchase of an item at checkout, the point of sale system 425 may be configured to send purchase detail and transaction information to the presence platform 103.)

Cohen discloses a beacon (para [0067]) but fails to teach the system:
automatically transmit a prompt to the at least one user device to connect to a beacon;
identify that at least one user associated with the at least one user device has connected to the beacon.
However Granberry, in an analogous art (para [0014] shows the merchant may monitor the user's movement), discloses a system:
automatically transmit a prompt to the at least one user device to connect to a beacon; identify that at least one user associated with the at least one user device has connected to the beacon (para [0014] shows the wireless beacons may be range limited by adjusting the power of the signal emitted by the beacon; para [0038] shows user device 110 receives a request to establish the connection with wireless beacons 130 and responds with an identifier for user 102/user device 110.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Cohen with the system of Granberry in order to alert a merchant when user 202 arrives (Granberry; para [0067]).

Regarding claim 2, Cohen-Granberry as applied to claim 1 discloses in response to identifying the occurrence of the potential real-time event, trigger one or more actions (Cohen; para [0018] shows the host may present meeting schedule information or room assignment details to specific users as they walk about the hallways or approach a meeting room.)

Regarding claim 3, Cohen-Granberry as applied to claim 2 discloses the one or more actions comprises at least one of: 
automatically controlling one or more entity systems within a facility associated with the entity (Cohen; para [0018] shows the host of a convention held at a meeting facility may place several presence detection capable display devices (e.g., device 104 a) at different locations throughout the hallways and in the meeting rooms); 
automatically generating and transmitting one or more alerts to the one or more third party entities; automatically transmitting the real-time data from the one or more monitoring device to the one or more third party entities (Granberry; para [0066] shows the wireless beacon 230 may alert a merchant, service person, etc., when user 202 arrives and a device for user 202 connects to wireless beacon 230); 
controlling network associated with network communications of the at least one user device and the one or more entity systems located within the facility (Cohen; para [0018] shows the host may present meeting schedule information or room assignment details to specific users as they walk about the hallways or approach a meeting room.)

	Regarding claim 4, Cohen-Granberry as applied to claim 1 discloses identifying the occurrence of the potential real-time event comprises: 
identifying that the one or more patterns are similar to historical patterns from at least one of (i) data from the at least one user device and (ii) the real-time data from the one or more monitoring devices, wherein the historical patterns are associated with historical events (Cohen; para [0026] shows a reference to the user identifier, historic movement information, etc. para [0035] shows the movement pattern of the user may be compared to the desired or expected pattern by the event host or content provider to determine if the behavior of the user correlates.)

Regarding claim 6, Cohen-Granberry as applied to claim 1 discloses the at least one processing device is configured to: identify that the at least one user device is not within the predetermine distance; and automatically disconnect the at least one user device from the beacon (Granberry; para [0014] shows the merchant may implement measures to limit the range of the wireless beacon so as to limit connectivity with the beacon to a specific area.)

Regarding claims 8-11 and 13, claims 8-11 and 13 are directed to a computer program product. Claims 8-14 require limitations that are similar to those recited in the system claims 1-4 and 6 to carry out the method steps.  And since the references of Cohen-Granberry combined teach the system that carries out the method including limitations required to carry out the method steps, therefore claims 8-11 and 13 would have also been obvious in view of the structures disclosed in Cohen-Granberry combined.
Furthermore, Cohen-Granberry combined discloses the computer program product comprising a non-transitory computer-readable storage medium having computer executable instructions for causing a computer processor to perform the steps (Cohen; para [0076-0077]).

Regarding claims 15-18 and 20, claims 15-18 and 20 are directed to a computer program product. Claims 15-20 require limitations that are similar to those recited in the system claims 1-4 and 6 to carry out the method steps.  And since the references of Cohen-Granberry combined teach the system that carries out the method including limitations required to carry out the method steps, therefore claims 15-18 and 20 would have also been obvious in view of the structures disclosed in Cohen-Granberry combined.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN DOAN/Primary Examiner, Art Unit 2442